DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s replies dated 22 December 2020 and 02 April 2021 to the previous Office action dated 24 June 2020 are acknowledged. Pursuant to amendments therein, claims 1-22 are pending in the application.
A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
A new rejection under 35 U.S.C. 102 is made herein in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.
The double patenting rejections made in the previous Office action are withdrawn in view of applicant’s submission of acceptable terminal disclaimers.

Election/Restrictions
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 May 2020.
Claims 1-17 are under current examination.

Terminal Disclaimer
The terminal disclaimer filed on 22 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/730,837 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 22 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/137,738 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 22 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/575,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remarks page 5, filed 22 December 2020, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 as set forth in the previous Office action have been fully considered and are persuasive, in that Horn ‘210, Yu, Horn ‘401, Maskin, Salzman, and Yu et al. (all of record) do not disclose menthol as now claimed.  Therefore, the rejections have been withdrawn.  However, upon further 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the means for sequestering tears" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-10 are rejected as depending from claim 3 without remedying such deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al. (US 2013/0102977 A1; published 25 April 2013).
Matsumura et al. discloses an ophthalmic composition that is applied to the eye that suppresses dry eye in the eye (i.e., an artificial tear composition) (abstract; claim 1) comprising 0.01% w/v menthol (Table 20-2 Formulations 7, 10).
Regarding the recited means for inducing tears, the aforementioned menthol is such a means, and a single component in the prior art can satisfy two claim limitations.  See Powell v. Home Depot U.S.A. Inc., 663 F.3d 1221, 100 USPQ2d 1742, 1748 (Fed. Cir. 2011) (finding that a single structure in a prior art reference satisfied two limitations in a claim).
Regarding the claimed concentration of menthol, the cited prior art discloses 0.01% w/v menthol as discussed above, which equals about 0.64 mM menthol, which lies within the claimed amounts/ranges (i.e., given a molar mass of menthol of about 156g/mol; (0.01g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 0.64 millimolar).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2013/0102977 A1; published 25 April 2013).
Matsumura et al. discloses an ophthalmic composition that is applied to the eye that suppresses dry eye in the eye (i.e., an artificial tear composition) comprising a member (A) such as a cellulose-based polymer and polyethylene glycol, and a terpenoid (B) (abstract; claim 1) wherein the composition may further comprise one or more nonionic surfactants (C) (claim 5) wherein the nonionic surfactants (C) are in an amount of 0.001 to 5% w/v (i.e., g/100mL) (claim 7; paragraphs [0025], [0137]) wherein nonionic surfactants include polysorbate 80, poloxamer 407, poloxamer 188, and POE hydrogenated castor oils (i.e., polyoxyl castor oil) (paragraphs [0049]-[0050]) wherein polyethylene glycol 400 is a preferred polyethylene glycol (i.e., PEG, MACROGOL) (paragraph [0039]) wherein the polyethylene glycol is particularly preferably 0.05-2% of 
Although Matsumura et al. does not disclose one embodiment combining all specific elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Matsumura et al. as discussed above and to make the composition of Matsumura et al. having 0.001 to 5% w/v nonionic surfactants of polysorbate 80, poloxamer 407, poloxamer 188, and polyoxyl castor oil, and thus necessarily between 0.001 and 5% w/v of each such nonionic surfactant; 0.005-5% w/v carboxymethyl cellulose; 0.05-2% w/v PEG 400; mannitol; 0.01 to 1.5% w/v sodium 
Regarding the claimed concentrations and pH and viscosity, the concentrations and pH and viscosity of the cited prior art overlap such amounts/ranges, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).
Specifically regarding the claimed concentration of menthol, the cited prior art discloses 0.0001-0.1% w/v menthol as discussed above, which equals about 0.0064-6.4 mM menthol, which overlaps the claimed amounts/ranges (i.e., given a molar mass of menthol of about 156g/mol; (0.0001g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 0.0064 millimolar; (0.1g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 6.4 millimolar).
Regarding the claimed means for sequestering tears, since the concentration of nonionic surfactant in the composition of Matsumura et al. as discussed above overlaps the claimed concentration of nonionic surfactant, and the CMC viscosity enhancer therein provides a viscosity that overlaps the claimed viscosity, and thus the composition of Matsumura et al. as discussed above and the claimed composition have substantially identical structure, the composition of Matsumura et al. as discussed above is presumed to have the claimed property of a means for sequestering tears per MPEP 2112.01(I).

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. as applied to claims 1-12 above, and further in view of Horn ‘401 (US 2014/0378401 A1; published 25 December 2014; of record).
Matsumura et al. is relied upon as discussed above.
Matsumura et al. does not disclose the specifically claimed concentration of mannitol of about 0.1-4% w/v as claimed.
Horn ‘401 discloses ophthalmic compositions such as artificial tear formulations (abstract) comprising salt, nonionic surfactant, and viscosity enhancer (paragraphs [0104]-[0107]) wherein mannitol is included therein as a preferred tonicity agent at a concentration of 0.1-1% w/v (paragraphs [0029], [0249]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura et al. and Horn ‘401 by using 0.1-1% w/v of mannitol as suggested by Horn ‘401 in the composition of Matsumura et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Matsumura et al. suggests adding mannitol thereto, and Horn ‘401 teaches that 0.1-1% w/v is a suitable concentration of mannitol in ophthalmic compositions.
Regarding the claimed concentrations and pH, the concentrations and pH of the cited prior art overlap such amounts/ranges, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).
Specifically regarding the claimed concentration of menthol, the cited prior art discloses 0.0001-0.1% w/v menthol as discussed above, which equals about 0.0064-6.4 mM menthol, which overlaps the claimed amounts/ranges (i.e., given a molar mass of menthol of about 156g/mol; (0.0001g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 0.0064 millimolar; (0.1g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 6.4 millimolar).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617